Citation Nr: 0640186	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-02 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 30, Title 
38, United States Code (Montgomery GI Bill) beyond the 
delimiting date of May 1, 2003.



ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from June 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 determination by the 
Muskogee Regional Office that the veteran was not eligible to 
receive VA education benefits because his delimiting date had 
expired.  


FINDINGS OF FACT

1.  The veteran had active service from June 1989 to April 
1993.  He did not have any additional periods of active duty.

2.  His delimiting date for the use of Chapter 30 educational 
assistance was May 1, 2003.  

3.  The veteran did not serve a later period of active duty 
nor was he prevented from pursuing or completing a program of 
education due to a disability.


CONCLUSION OF LAW

The veteran's delimiting date for educational assistance 
benefits was properly established as May 1, 2003, and the 
criteria for an extension of the delimiting date are not met.  
38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  
Also, it does not appear that these changes are applicable to 
claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 30).  
Regardless, the RO has explained to the veteran the bases for 
denial of the claim, and afforded him the opportunity to 
present information and evidence in support of the claim.  
There is no indication that any additional notice or 
development would aid the veteran in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Accordingly, there is no further duty to notify or 
assist the veteran in the development of his claim.  

In general, an eligible veteran is entitled to 36 months of 
educational assistance, which must be used within 10 years of 
discharge from active duty.  38 U.S.C.A. § 3031 (West 2002); 
38 C.F.R. § 21.7050(a).  In this case, the veteran was 
discharged from active duty on April 30, 1993.  He initially 
filed a claim for Montgomery GI Bill (MGIB) educational 
assistance in September 2004.  However, by that time, his 10 
year period of eligibility, which expired May 1, 2003, had 
ended, and his claim was denied.  

The veteran contends that he was discharged from service in 
May 1997, and that date should be used.  He points out that 
until that date, he could have been recalled to active duty 
at any point, and that he was still in the military.  He 
states that he had always been told that he had 10 years from 
his discharge from the military to use his benefits, rather 
than from active duty.  He asserts that if this is not the 
case, he was misled by the military, and lied to by 
recruiters.  However, regardless of what the veteran believed 
regarding his entitlement, the 10-year period begins to run 
when a veteran is discharged from his last period of active 
duty of 90 days or more of continuous service (or shorter if 
discharged due to disability, hardship, or involuntarily).  
38 C.F.R. § 21.7050(a)(1).  He does not contend that he had 
an additional period of active duty after April 1993.  The 
law does not indicate that the eligibility period runs from 
the date of discharge from the Reserves, which is what the 
1997 date referenced by the veteran represents in his case.  

An extended period of eligibility may be granted when it is 
determined that the veteran was prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the veteran's 
willful misconduct.  It must be clearly established by 
medical evidence that such a program of education was 
medically infeasible.  38 C.F.R. § 21.7051(a)(2).  In 
addition, VA must receive a claim for an extended period of 
eligibility provided by 38 C.F.R. § 21.7051 by the later of 
the following dates: (1) One year from the date on which the 
veteran's original period of eligibility ended; or (2) One 
year from the date on which the veteran's physical or mental 
disability no longer prevented him or her from beginning or 
resuming a chosen program of education. 38 C.F.R. § 
21.1032(c) (2006).  In this case, the veteran does not 
contend, nor does the evidence indicate, that he was 
prevented from pursuing or completing a program of education 
prior to the established delimiting date due to a disability.  

Rather, the veteran's essential contention is that he was 
never notified that the delimiting date was ten years after 
his discharge from active duty, as opposed to discharge from 
the military.  Nevertheless, the VA's failure to furnish a 
claimant or potential claimant any form or information 
concerning the right to file a claim or to furnish notice of 
the time limit for the filing of a claim for educational 
assistance will not extend the time periods allowed for these 
actions.  38 C.F.R. § 21.1032(a).  Likewise, any misleading 
or incomplete information provided by military personnel 
would not entitle the veteran to a benefit he was not 
otherwise eligible to receive.  In this regard, a number of 
precedential Court decisions have held that payments of 
monetary benefits from the Federal Treasury must be 
authorized by statute, notwithstanding incomplete or even 
erroneous information provided by Government employees, and 
regardless of extenuating circumstances or claims of 
fairness.  See, e.g., Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 
2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); 
Harvey v. Brown, 6 Vet. App. 416 (1994).  

In other words, a government employee cannot confer 
eligibility to a benefit on an individual, such as the 
veteran, simply by informing him-or implying-that he is 
entitled to it-the individual must be actually entitled to 
the benefit under the law.  Federal laws authorizing monetary 
benefits are enacted by Congress, and, unless an individual 
meets all of the requirements of a particular law, including 
time limits, he or she is not entitled to the benefit; indeed 
the benefit cannot be awarded, regardless of the 
circumstances.  Since the appellant's claim fails because of 
absence of legal merit or lack of entitlement under the law, 
the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).  Thus, the Board, while 
sympathetic to the veteran's arguments, is unable to provide 
a legal remedy.  

The veteran's arguments are essentially equitable in nature.  
The Secretary of VA has discretionary power to provide 
equitable relief, and the appellant is free to apply to the 
Secretary and request that he exercise his discretionary 
authority to grant his claim on an equitable basis.  See 38 
U.S.C.A. § 503 (West 2002); 38 C.F.R. § 2.7 (2003); see also 
Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992); Taylor 
v. West, 11 Vet. App. 436, 440-41 (1998); Harvey, supra.  An 
application for equitable relief is NOT an appeal from this 
Board decision; the procedures for appealing this Board 
decision are detailed in the notice of rights to appeal, 
appended to this decision.  If he wishes to file for 
equitable relief, he should contact the Secretary's office 
for information as to the proper procedures.  

ORDER

An extension of the veteran's basic period of eligibility for 
receiving educational assistance benefits under the 
provisions of Chapter 30, Title 38, United States Code, 
beyond the delimiting date of May 1, 2003, is denied.

____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


